Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was filed after the mailing date of the application on 04/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The phrase “for a secondary battery” is considered intended use (see MPEP 2111.02 II).  The product in which the negative electrode is eventually used does not impart any patentable weight to the method of making the negative electrode, as claimed so long as the electrode is capable of use therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states “forming a pattern in the lithium metal with a tool having the pattern, laminating the patterned lithium metal…”  Claim 3 states “wherein the stripe pattern is produced by cutting” which fall outside the method of claim 1.  Claim 16 states “wherein forming the pattern in the lithium metal and applying a pressure to the negative electrode occurs simultaneously.” As claim 1 requires the lithium to be patterned before lamination on the negative electrode, claim 16 does not fall within the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao) in view of US PGPub 2013/0032288 (Lien), US PGPub 2005/0084760 (Hwang), and US PGPub 2017/0324073 (Herle).
With respect to claims 1, 5, and 6, Gao teaches a method of forming an electrode by laminating a lithium mesh on an electrode (PP 0013).  The lamination process is accomplished by pressing the lithium metal foil into the electrode at room temperature (25oC) or higher, preferably about 30oC to 120oC (PP 0060) [claim 6], which has significant overlap with the claimed range of 5 to 100oC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The pressing of the electrode involves passing the electrode through a pair of rollers (PP 0031) [claim 5].  Gao teaches that the lithium layer can be deposited by using standard thin film technologies (PP 0065), but fails to teach preparing the lithium metal sheet by forming a release film coated with silicon and lithium metal and wound into a roll as required by claim 1.  
Gao teaches that the lithium mesh may be formed by laminating (PP 0013), however fails to teach forming a pattern in the lithium metal with a tool having the pattern.  Herle teaches a lithium metal coated separator in which a thin film of lithium metal is deposited by a thin film transfer system, such as a gravure printing system (PP 0023).  Gravure printing is a method which includes a roller [claim 15] [claim 16].  It would have been obvious to one or ordinary skill in the art at the time of filing to use the lamination method of Herle to laminate a lithium mesh on a separator or an electrode, such as that of Gao, as Gao teaches that any lamination method may be used. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Lien teaches that overlaminating materials may comprise release layers which simplify the release of a thin film laminate (PP 0029).  The laminator includes a supply roll (PP 0035, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a release layer to simplify the release of the lithium mesh of Gao as taught by Lien, and to supply the lithium/release layer on a roll (lithium wound into a roll) as that is what the lamination unit uses. Gao and Lien fail to teach a silicon coating on the release layer as required by claim 1.  
Hwang teaches a polymer film comprising a silicon-based release layer which prevents direct contact between the polymer film and active material when wound for transporting or storing of the electrode and silicon-based release layers may be used by any generally-known coating technique, such as roll coating (PP 0015-0016).  It would have been obvious to one of ordinary skill in the art to use a silicon-based release layer for the release layer of Gao and Lien to prevent the 
With respect to claim 4, Gao fails to teach the thickness of the lithium mesh, however teaches that the anode has a thickness of 50-150 m (PP 0082), which would include the active material layer and the lithium mesh.  Therefore one of ordinary skill would expect the lithium mesh to be less than 150 m, and for mere sake of existing, would reasonably fall above 2 m.
With respect to claim 7, Gao teaches that the pressure for fixing the lithium may be selected within the skill of one in the art (PP 0047), but fails to disclose a specific range.  It would have been obvious to one of ordinary skill in the art at the time of filing to find a workable pressure range, which would reasonably overlap with the broad range of 10 to 100 kg/cm3 as claimed. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 9, the anode is prepared by forming a slurry of host material and polymer and coating on a current collector, drying, and pressing with a pair of rollers (PP 0031). The host material may be a silicon oxide (PP 0010).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao), US PGPub 2013/0032288 (Lien), US PGPub  as applied to claim 1 above, and further in view of US PGPub 2002/0015894 (Wariishi).
Gao teaches that the shape and size of the lithium mesh is not limited and that other lithium metal pieces may be used as substitutes (PP 0064), but fails to teach a stripe pattern. Lien, Hwang, and Herle fail to teach a stripe pattern.  
Wariishi teaches lithium intercalated onto a negative electrode may be partially laminated in the shape of a stripe (PP 0114) which is formed by cutting the lithium (PP 0116).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a stripe pattern for the lithium of Gao, in combination with Lien, Hwang, and Herle as taught by Wariishi because it is a known pattern. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao), US PGPub 2013/0032288 (Lien), US PGPub 2005/0084760 (Hwang), and US PGPub 2017/0324073 (Herle) as applied to claim 1 above, and further in view of US PGPub 2015/0079485 (Choi).
Gao, Lien, Hwang, and Herle teach the method of manufacturing a negative electrode as discussed above, but fail to teach the thickness of the release layer.  Choi teaches a method of preparing a composite membrane by laminating with a release film (PP 0011) wherein the thickness of the release film may be about 5 to 20m (PP 0116). It would have been obvious to one of ordinary skill in the art at m as taught by Choi.

Claims 1 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0130043 (Gao) in view of US PGPub 2013/0032288 (Lien), US PGPub 2005/0084760 (Hwang), and US PGPub 2015/0137029 (Ichisaka).
With respect to claims 1 and 14, Gao teaches a method of forming an electrode by laminating a lithium mesh on an electrode (PP 0013).  The lamination process is accomplished by pressing the lithium metal foil into the electrode (PP 0060).  Gao teaches that the lithium layer can be deposited by using standard thin film technologies (PP 0065), but fails to teach preparing the lithium metal sheet by forming a release film coated with silicon and lithium metal and wound into a roll as required by claim 1.  
Gao fails to teach forming a pattern in the lithium metal with a tool having the pattern.  Ichisaka teaches a circular lithium metal which is obtained by a punching machine (PP 0173).  It would have been obvious to one or ordinary skill in the art at the time of filing to use the punching machine of Ichisaka for the electrode of Gao. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
Lien teaches that overlaminating materials may comprise release layers which simplify the release of a thin film laminate (PP 0029).  The laminator includes a supply roll (PP 0035, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a release layer to simplify the release of the lithium mesh of Gao as taught by Lien, and to supply the lithium/release layer on a claim 1.  
Hwang teaches a polymer film comprising a silicon-based release layer which prevents direct contact between the polymer film and active material when wound for transporting or storing of the electrode and silicon-based release layers may be used by any generally-known coating technique, such as roll coating (PP 0015-0016).  It would have been obvious to one of ordinary skill in the art to use a silicon-based release layer for the release layer of Gao and Lien to prevent the lithium mesh from contacting the active material when wound, and because it is a known release layer in roll coating processes. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-7 and 9 under Gao, Lien, and Hwang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/R.L.Z/Examiner, Art Unit 1724     

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759